DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Cryogenic dewar is interpreted as a vessel including an inner shell and an outer shell with an evacuated space between the shells or as a vacuum insulated vessel made to hold cryogenic fluids, liquids and/or gas, at a temperature far below ambient for extended periods of time.

Requested Interviews
	An attempt was made to contact applicant for interviews requested in the response filed 13 July 2022.  Applicant’s voice mail indicated that applicant’s voice mail box  was full and no longer able to accept messages.  These requests have been denied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the at least one longitudinal stiffeners" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the at least one longitudinal stiffener" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the at least one longitudinal stiffener" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one longitudinal stiffener attached at the top portion" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one longitudinal stiffener attached at the top portion" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one longitudinal stiffener attached at the top portion" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one longitudinal stiffeners attached at the top" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first stiffener" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad et al. (US 2021/0148512) (Saad) in view of Heon et al (US 2018/0066796) (Heon).
Saad published on 20 May 2021 has foreign priority benefit to NL 2018919 filed 15 May 2017 and precedes the domestic priority date of 2 December 2019 of the present application.
Saad discloses an apparatus, comprising: a cryogenic dewar [made for storage of pressurized fluid such as LPG as described in paragraph [32], lines 2-4 and having inner shell (housing 101) and outer shell (as shown in Fig. 5) with evacuated space (gap 6 of Fig. 5) therebetween (double wall structure comprising a vacuum as stated in paragraph [34], last two lines)] configured for transporting cryogenic liquids across roadways (see trailer and cab configuration of Fig. 10 for roadway transport), the cryogenic dewar comprising: an inner vessel; and an outer vessel and a plurality of rows of longitudinal stiffeners (105.1 – 105.4 and 109.1 -109.4, see Fig. 8) attached on an outside surface of the inner vessel of the dewar, a row of first stiffeners, said stiffeners located in a space between the outside surface of the inner vessel and an inside surface of the outer vessel such that the stiffeners avoid contact with the inside surface of the outer vessel to avoid conductive heat transfer thereto.  Saad fails to disclose the different stiffener thicknesses.  
Heon teaches stiffener thickness ranges as the height and width of rails 2 and 8 (see paragraph [0044], lines 1-2, 9-14 and 17-23) “height may be from about 0.1 inches to about 4 inches” and “width … may be from about 0.1 inches to about 3 inches.”  The thicknesses cited in the claims fall within these ranges.  Also, the rails 2, 8 may be external rails as stated in paragraph [0043], lines 15-17.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide (1) different stiffener thicknesses within a row of stiffeners and (2) the cited stiffener thicknesses of 0.175, 0.1054, 0.165 and 0.135 inches for the effective reinforcement of a pressure vessel to prevent deformation or rupture.
Re claims 5, 6, 13, 14 and 17, there are four stiffeners attached to the top portion of the outside of the inner vessel and four stiffeners attached to the bottom portion of the outside of the inner vessel as shown by Saad.
Re claim 17, the inner vessel is stainless steel and the stiffeners are stainless steel (see paragraph [32], lines 4-5 of Saad).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Heon and Patterson et al. (US 4674674) (Patterson).
Saad and Heon are combined as previously stated. The Saad-Heon combination fails to disclose the aluminum material of claim 19.  Patterson teaches aluminum and steel as preferred materials in column 4, lines 58-61 of Patterson and thicknesses of 0.1 inch and thicker are mentioned in column 4, lines 61-67 of Patterson.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material to be aluminum for its superior strength to weight characteristics.
Re claim 20 the grades of stainless steel and aluminum (e.g., 304-grade stainless steel) are well known materials, the stainless steel grades are well known for corrosion resistance and strength and the aluminum grades are known for superior strength to weight ratio.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material grade for the strength, corrosion resistance and weight characteristics desired.  
The strength requirements (e.g., 10,000 pounds per square inch of claim 20) are met by the disclosure of Patterson column 4, lines 63-67, “greater thickness may be necessary to withstand significant internal pressurization …”  A safety factor of  4:1 is a calculation of providing a strength that is four times the designed or maximum operating pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify (1) tensile strength to be 10,000 psi and (2) safety factor to be 4:1 to provide sufficient safety and to meet regulatory requirements.

Claim(s) 2-3, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Heon as applied to claims 1 and 17 above, and further in view of Patterson et al. (US 4674674) (Patterson).
The Saad-Heon combination fails to disclose the aluminum material of claim 2.  Patterson teaches aluminum and steel as preferred materials in column 4, lines 58-61 of Patterson and thicknesses of 0.1 inch and thicker are mentioned in column 4, lines 61-67 of Patterson.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material to be aluminum for its superior strength to weight characteristics.
Re claims 15, 16 and 18, the grades of stainless steel and aluminum (e.g., 304-grade stainless steel) are well known materials, the stainless steel grades are well known for corrosion resistance and strength and the aluminum grades are known for superior strength to weight ratio.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material grade for the strength, corrosion resistance and weight characteristics desired.  
The strength requirements (e.g., 10,000 pounds per square inch of claim 20) are met by the disclosure of Patterson column 4, lines 63-67, “greater thickness may be necessary to withstand significant internal pressurization …”  A safety factor of  4:1 is a calculation of providing a strength that is four times the designed or maximum operating pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify (1) tensile strength to be 10,000 psi and (2) safety factor to be 4:1 to provide sufficient safety and to meet regulatory requirements.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Heon as applied to claim 1 above, and further in view of Patterson and Cadogan et al. (US 2017/0254481) (Cadogan).
Claims 7-9 mention aluminum materials and claims 10-12 mention steel.  Patterson teaches aluminum and stainless steel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the materials to be aluminum for its superior strength to weight characteristics and to modify material to be stainless steel for its corrosion resistance.
Claims 7-12 all have a capacity limitation.  The Saad-Heon combination fails to provide any specifics about capacity.  Cadogan teaches a cryogenic storage vessel and includes in paragraph [0003], lines 1-4 discussion of rigid vessels for trucks or trailers as being limited by size and weight by regulations, discussion in paragraph [0004], first two lines of dewars as smaller vessels, and discussion in paragraph [0009], lines 1-5 of any size ranging from small table top to large structures spanning hundreds of feet in length and tens of feet in diameter.  This size range would cover the specifically mentioned sizes in the claims (claim 7 mentions 8200 gallons, claim 8 mentions 5000 gallons and claim 10 mentions 6000 gallons).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the sizes of (claim 7 mentions 8200 gallons, claim 8 mentions 5000 gallons and claim 10 mentions 6000 gallons) as such size offers the efficiency of transporting a large quantity of cryogenic fluid within acceptable regulations.
Re claims 7 and 8, these claims both mention aluminum as the material of the inner vessel as well as the stiffener.  The obviousness of compatible materials has been previously discussed.  Re claim 10, a steel inner vessel and stainless steel stiffener are required.
Re claims 9 and 10, the grades of stainless steel and aluminum (e.g., 304-grade stainless steel) are well known materials, the stainless steel grades are well known for corrosion resistance and strength and the aluminum grades are known for superior strength to weight ratio.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material grade for the strength, corrosion resistance and weight characteristics desired.  
Re claims 7, 8, 11, stiffener thickness is discussed.  Heon teaches stiffener thickness ranges as the height and width of rails 2 and 8 (see paragraph [0044], lines 1-2, 9-14 and 17-23) “height may be from about 0.1 inches to about 4 inches” and “width … may be from about 0.1 inches to about 3 inches.”  The thicknesses cited in the claims fall within these ranges.  Also, the rails 2, 8 may be external rails as stated in paragraph [0043], lines 15-17.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the cited stiffener thicknesses of 0.175, 0.1054, 0.165 and 0.135 inches for the effective reinforcement of a pressure vessel to prevent deformation or rupture.

Response to Arguments
Applicant’s arguments, see remarks, filed 13 July 2022, with respect to the rejection(s) of claim(s) 1-6 and 13-16 under Patterson in view of Kataoka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saad in view of Heon.  
The claim amendments fail to account for deleted claim language, e.g., claim 1 previously stated “at least one longitudinal stiffener.”  New grounds of rejection under 112(b) were necessitated for antecedent basis errors now present in the claims.
Heon had been previously applied to teach different stiffener thickness.  However, applicant failed to respond to this rejection applying Heon.  Applicant failed to consider the teachings of Heon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733